Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 29, 2021 has been entered.
 
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant's amendment filed on March 29, 2021 was received. Claims 1, 4, 7, 11, 13-16 and 18-19 were amended. Claim 6 was canceled. No claim was added.
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued December 28, 2020. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Li Li, Applicant’s representative, on June 1 2021.
The application has been amended as follows: 
Cancel claims 2 and 12.
Claim 11, lines 9-10, delete “(para. 79)”

Specification
The objections under 35 U.S.C. 132(a) on the specification has been withdrawn, because the specification has been amended to remove the new matter. 

Claim Rejections
The claim rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, on claims 7 and 19 are withdrawn, because the claims have been amended. 
The claim rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, on claims 1-5 and 7-10 are withdrawn, because the claims have been amended. 
The claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 1-5, 7-10, 12-15 & 18 are withdrawn, because the claims have been amended. 
The claim rejections under 35 U.S.C. 103 as being unpatentable over Xu et al. (2004/0023453 A1) & {Xiao et al. (2003/0078392 A1) or Jackson (2004/0003828 A1)}, in view of Mehta et al. (2006/0275542 A1) & Lee et al. (2015/0259793 A1); and further in view of Glancy et al. (5,374,305), considered with Jackson et al. (9,352,355 B1) especially for claim 17; plus as optionally further evidenced by Hunt et al. (6,329,899 or Yoshikawa et al. (5,070,274) or Dubreuil et al. (2010/0028561 A1), on claims 1-5 and 7-20 are withdrawn, because the claims have been amended. 
The claim rejection under 35 U.S.C. 103 as being unpatentable over Xu et al. in view of either Xiao et al. (392) or Jackson (828), plus Mehta et al. and Iversen et al. ((357) on claim 8 is withdrawn, because the claim has been amended. 
The provisional rejections on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 or claims 1-20 of copending Application No.  16/559,139 (published as Lee, 2020/0071830 A1), or 15/942,205 (CIP parent), respectively in view of Xu et al. (2004/0023453 A1) & Jackson (2004/0003828 A1)}, in view of Mehta et al. (2006/0275542 A1) & Lee et al. (2015/0259793 A1); and further in view of Glancy et al. (5,374,305), considered with Jackson et al. (9,352,355 B1) for claim 17, on claims 1-5 and 7-20 are withdrawn, because the clams have been amended. 
	
REASONS FOR ALLOWANCE
Claims 1, 3-5, 7-11, 13-20 are allowed. The following is an examiner’s statement of reasons for allowance: the closest prior art on the record, Xu et al (453). and Xiao et al. (392)  or Jackson (828), in view of Mehta et al. (542) & Lee et al. (793); and further in view of Glancy et al. (305), considered with Jackson (355) especially for claim 17, do not teach or suggest the method for depositing a material onto a substrate as recited in claims 1 and 11. Especially, Xu et al (453). and Xiao et al. (392)  or Jackson (828), in view of Mehta et al. (542) & Lee et al. (793); and further in view of Glancy et al. (305), does not teach the supercritical fluid as gas state at the layer of the precursor on the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115.  The examiner can normally be reached on M-F from about 9:00 a.m. to 5:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dah-Wei Yuan, can be reached at (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/N.V.L/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717